In the first above-entitled action: Order dismissing the appeal reversed and case remitted to the Appellate Division on the ground that the adjudication revoking probation and imposing sentence constitutes an amended judgment appealable under section 517 of the Code of Criminal Procedure. (People v. Oskroba, 305 N. Y. 113; see People v. Williams, 6 N Y 2d 193.)
*745In the second above-entitled action: Order dismissing the appeal reversed and case remitted to the Appellate Term on the ground that the adjudication revoking probation and imposing sentence constitutes an amended judgment appealable under section 517 of the Code of Criminal Procedure. (People v. Oskroba, 305 N. Y. 113; see People v. Williams, 6 N Y 2d 193.)
Concur: Chief Judge Fuld and Judges Burke, Soileppi, Bergan, Keating, Breitel and Jasen.